Citation Nr: 0013365	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-32 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residual scars from 
removal of cysts.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought.  
The veteran had active service from March 1953 to March 1956.

In May 1999, the Board remanded this claim for the purpose of 
scheduling a hearing before a Member of the Board sitting at 
the RO.  A Board hearing was scheduled for January 2000, but 
the veteran withdrew his request for a hearing in early 
January 2000.  The case has since been returned to the Board 
for review.

The Board notes that a rating decision in January 1992 denied 
entitlement to service connection for a back disorder; the 
veteran filed a notice of disagreement in September 1992, and 
a statement of the case was issued in November 1992; however, 
the veteran did not perfect an appeal by filing a timely 
substantive appeal, and the decision of January 1992 became 
final.  In February 1998, the veteran submitted additional 
evidence in an attempt to reopen his claim for service 
connection for a back disorder.  That matter is referred to 
the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss 
disability which is related to        noise exposure 
during active service.

2.  At service separation, the veteran denied having had 
cysts, and no scars on his body were noted. 

3.  The veteran has recently been diagnosed with caffeine 
withdrawal syndrome headaches; no medical evidence links such 
headaches to his period of active service.

4.  The veteran does not currently have chronic sinusitis.  

5.  The veteran does not currently have chronic bronchitis.


CONCLUSIONS OF LAW

1.  Hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).

2.  Scars, residuals of removal of cysts, were not incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304.

3.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107(a).

4.  The claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107(a).

5.  The claim for service connection for bronchitis is not 
well grounded. 38 U.S.C.A. § 5107(a).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999). 

However, the threshold question in any claim for VA benefits 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

Alternatively, a claim may be well grounded based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

For reasons stated below, the Board finds that service 
connection is warranted for bilateral hearing loss.  However, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residual scars from the removal of cysts.  Finally, the Board 
finds that the veteran's claims for service connection for 
headaches, sinusitis and bronchitis are not well grounded, 
and must be denied on that basis.

I.  Hearing Loss

The veteran's contends that he currently has bilateral 
hearing loss as a result of exposure to acoustic trauma 
during active service.  Some of his service medical records 
were damaged at the National Personnel Records Center in St. 
Louis in 1973, but an undamaged copy of his March 1956 
separation examination report noted that bilateral hearing 
was then 15/15, bilaterally.  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1000, 2000, 3000 or 4000 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

At a VA audiological examination in June 1997.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
55
65
LEFT
15
20
50
60
65

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 84 percent in the left ear.  
The average pure tone threshold was 44 decibels in the right 
ear and 49 decibels in the left ear.  These results show that 
the veteran currently has hearing loss disability for VA 
compensation purposes, as contemplated by 38 C.F.R. § 3.385.

The veteran informed the VA audiologist that his hearing 
impairment began during service when he was exposed to the 
noise of artillery fire and vehicles.  The audiologist stated 
that the results showed bilateral sensorineural hearing loss.  
A different examiner had performed the audio-ear disease 
portion of the examination the previous month, and he 
concluded that the veteran's moderate hearing loss was at 
least as likely as not related to in-service noise exposure.  
February 1998 correspondence from the veteran's private 
physician to the RO related an opinion that the veteran's 
hearing loss may be partially attributable to exposure to 
inservice acoustic trauma.

At a personal hearing before an RO hearing officer in 
February 1998, the veteran testified that he served as a 
gunner with an artillery unit, and that firings of the weapon 
were quite loud.  He also stated that he served as a wheel 
vehicle mechanic and driver, which also exposed to him to 
acoustic trauma.

The Board finds that the preponderance of the evidence 
supports that veteran's claim for service connection for 
bilateral sensorineural hearing loss. The veteran currently 
has hearing loss disability for VA compensation purposes, and 
at least two medical professionals have ascribed the 
disability to inservice acoustic trauma. Service connection 
for bilateral hearing loss is established.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.385. 

II. Residual Scars

The veteran contends that he had cysts removed during 
service, and he is seeking service connection for residual 
scars.  

In a report of medical history for separation in March 1956, 
the veteran stated that he had had boils; he denied having or 
having had cysts or growths.  At an examination for 
separation in March 1956, the veteran's skin was evaluated as 
normal and no identifying body marks or scars were noted.

At a VA examination in May 1997, scars from cyst removal were 
noted on the right knee and back, and a scar from removal of 
a mole on the left buttock was noted.  The examiner found 
that the scars were not directly related to the veteran's 
military service.

At the hearing in February 1998, the stated that in service 
cysts were removed for his back and arm and he mentioned them 
to a "separation officer" at his separation examination in 
March 1956.  He stated that a cyst on his arm recurred later.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for scars, residuals 
of removal of cysts.  Some of the veteran's service medical 
records were reportedly damaged in a fire at the National 
Personnel Records Center.  The available service medical 
records are negative for any treatment for cysts. While the 
veteran reported at separation that he had had boils, the 
examining physician, who looked at the veteran, and who 
presumably had access to his service medical records, made no 
mention of boils, cysts, or residual scars. As the separation 
examiner did not note any inservice cyst removal or residual 
scars, any lack of completeness in service medical records as 
a result of the 1973 fire is, the Board finds, not 
dispositive. The Board finds the lack of notation of any 
scars or cysts at separation to be more probative than the 
veteran's recent statements made many years later.  Service 
connection for scars, residuals of removal of cysts, is not 
established.  38 U.S.C.A. §§ 1110, 1131. 

III. Headaches

As noted above, some of the veteran's service medical records 
were damaged by fire in 1973. VA has a heightened duty to 
explain the reasons and bases for its decision when the 
veteran's service medical records are missing.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, the absence 
of complete service medical records is not dispositive of the 
veteran's claim for service connection for headaches.

The veteran stated in March 1997 that he had frequent 
headaches during service.  In a report of medical history at 
separation in March 1956, the veteran stated that he had had 
headaches.  At the separation examination in March 1956, a 
chronic headache disorder was not noted.

In March 1994, the veteran sought VA treatment for headaches, 
which he stated began about two years earlier.  He was 
diagnosed with tension headaches.  In August 1996, the 
veteran again sought VA treatment for complaints of 
headaches.  He was diagnosed with occipital neuralgia, and 
given carbamzepine.  

At a VA examination in May 1997, the veteran stated that he 
began to develop headaches during basic training, when he was 
exposed to tear gas.  The veteran indicated that he was taken 
to a hospital when he developed fever, chills and shortness 
of breath, and that the headaches began shortly afterwards.  
The veteran further stated that since 1985 he had headaches 
every morning, but that the headaches would dissipate after 
he drank coffee.  He denied vomiting, but did report nausea 
that likewise dissipated after drinking coffee.  The examiner 
found that there was a history of a migraine headache, and 
that the veteran's most recent headache complaints most 
likely represented caffeine withdrawal syndrome, making a 
diagnosis of a true migraine headache unlikely.  The examiner 
found that the veteran's chronic headache was not related to 
tear gas exposure in service.

The Board finds that the veteran's claim for service 
connection for chronic headaches is not well grounded, 
because there is no medical evidence of a nexus between a 
current headache disorder and any incident or manifestation 
during active service, to include claimed tear gas exposure.  
38 U.S.C.A. § 5107(a); Epps.  The claim is also not well 
grounded under 38 C.F.R. § 3.303(b) and Savage because a 
chronic headache disorder in service and since service was 
not shown, and there is no medical evidence of a nexus 
between a current disorder, a condition observed in service 
and postservice symptomatology.
 
IV.  Sinusitis and Bronchitis

Service medical records disclose that the veteran was 
diagnosed with bronchitis and pharyngitis in April 1953.  The 
condition was then described as acute.  In a report of 
medical history for separation in March 1956, the veteran 
denied having sinusitis.  At the separation examination in 
March 1956, the veteran's nose, throat, sinuses and chest 
were evaluated as normal.  A chest X-ray was negative.  

In March 1993, his private physician diagnosed the veteran 
with sinusitis and bronchitis.

VA X-rays of the veteran's sinuses in May 1997 showed normal 
paranasal sinuses.  The veteran was diagnosed with moderate 
obstructive airway disease related to a long history of 
smoking, which, the examiner found, was not related to the 
veteran's service. Chronic sinusitis/bronchitis was not 
found.  Other treatment records, both VA and private, reflect 
similar findings.

At the personal hearing in February 1998, the veteran 
testified that he had sinus congestion during his service in 
Alaska, for which he was treated, and that after service his 
family physicians treated him for sinusitis and bronchitis.

The Board finds that the claims for service connection for 
sinusitis and bronchitis are not well grounded, because there 
is no medical evidence of current sinusitis or bronchitis. 
While the veteran was diagnosed with bronchitis and sinusitis 
in March 1993, there was finding at that time that the 
conditions were chronic. The only chronic pulmonary disease 
entity currently diagnosed is obstructive airway disease, and 
a relationship between that disease and the veteran's service 
was excluded by the VA examiner in May 1997.  In the absence 
of evidence of a claimed disability, there can be no valid 
claim for service connection.  See Brammer, 3 Vet. App. at 
225, Rabideau, 2 Vet. App. at 144.  As the veteran does not 
have either chronic bronchitis or sinusitis, his claims are 
not well grounded.

In denying the claims for service connection for headaches, 
bronchitis and sinusitis as not well grounded, the Board 
notes that VA has not been made aware of any outstanding 
evidence which could serve to well ground the veteran's 
claims.  In any event, the VA has no duty to assist a 
claimant in the development of a claim which is not well 
grounded.  Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for headaches, sinusitis, and 
bronchitis.  Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for residual scars from removal of cysts 
is denied.

Service connection for headaches is denied.

Service connection for sinusitis is denied.

Service connection for bronchitis is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

